Citation Nr: 9927505	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-09 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed arm 
disorder.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to October 
1984.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1998 decision of the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for an arm 
disability is plausible.

2.  The veteran's claim of service connection for a bilateral 
knee disability is plausible.



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an arm disability.  
38 U.S.C.A. §§  1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a recent letter from the Under Secretary for Benefits, it 
was directed that service medical records and VA medical 
center records are to be requested in all cases.  See VBA 
Letter 20-99-60 (Aug. 30, 1999).  These are records 
considered to be in VA custody.  Id.  

Although service medical records establishing in-service 
treatment of an arm and bilateral knee injury are not in the 
record, the veteran alleges that he suffered a left arm 
injury in 1974 and a left knee injury in 1976 while in 
service.  

Furthermore, in a November 1996 report of VA medical 
examination, it was noted that the veteran had had a triceps 
injury in service with current chronic pain.  Additionally, 
it was noted that the veteran also had a left knee injury 
secondary to a parachute drop during active duty with chronic 
pain, poor balance and leg buckling.  

Given the veteran's credible assertions of in-service left 
arm and knee injuries and the medical evidence of current 
disability due to those injuries, the Board finds the claims 
of service connection for arm and knee disorders to be well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(d).  



ORDER

As the claims of service connection for an arm disorder and a 
bilateral knee disorder are well grounded, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  




REMAND

The veteran states that, in 1974, he suffered an injury to 
his left knee while parachuting from a helicopter.  The 
veteran also asserts that, in 1976, he suffered an injury to 
his left arm while parachuting from an airplane.  The RO was 
unable to obtain the veteran's service medical records.  

In a January 1997 rating decision, the veteran was granted a 
non-service-connected pension as well as a special monthly 
pension based on his need for aid and attendance.  The 
November 1996 examination record also notes an in-service 
triceps injury with "some chronic pain" and a left knee 
injury from a parachute drop with chronic pain, poor balance 
and buckling of the left leg.  

In an April 1998 letter, the RO informed the veteran that it 
had exhausted all means available in attempting to obtain his 
service medical records.  Additionally, the RO explained that 
service records may be available at his point of separation 
from active duty and volunteered to contact his separation 
point to request the records for him.  In an April 1998, the 
veteran replied that he separated from service at Fort 
Campbell, Kentucky.  The record does not include a request 
for service records from the RO to the veteran's point of 
separation.  

Although the veteran served from 1974 to 1984, the RO 
informed the veteran in an April 1998 rating decision that 
the National Personnel Records Center reported that his 
records might have been destroyed in a fire in 1973.  

Given the of VA medical evidence in the record and the 
absence of the veteran's service records, the veteran should 
be afforded a VA examination.  Additionally, the RO should 
use all available resources to make further attempts to 
obtain the veteran's service medical records.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should use all available 
resources to obtain the veteran's service 
medical records in order to develop the 
record further.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for arm and knee disabilities 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should schedule the veteran 
for VA medical examinations to determine 
the nature and likely etiology of the 
claimed arm and knee disorders.  The 
claims folder should be made available to 
and reviewed by the examiner.  Based on a 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability of the veteran's arm and knees 
is due to disease or injury which was 
incurred in or aggravated by service, as 
claimed by the veteran.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded an 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







